The sole question presented here is one of fact. Concededly, the principles of law applicable to the evidence are well established. Our examination has not led us to the view that the chancellor was clearly in error in this disposition of controversy; therefore, the decree is —
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as anthorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 376